
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1210
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2010
			Mr. Kennedy (for
			 himself and Mr. Langevin) submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Honoring the Blackstone Valley Tourism
		  Council on the celebration of its 25th anniversary.
	
	
		Whereas the Blackstone Valley Tourism Council is a
			 nonprofit corporation registered with the Internal Revenue Service and was
			 authorized as the State-designated regional tourism development agency for the
			 Blackstone Valley of Rhode Island;
		Whereas the Blackstone Valley Tourism Council represents
			 the cities of Pawtucket, Central Falls, and Woonsocket, and the towns of
			 Cumberland, Lincoln, North Smithfield, Smithfield, Glocester, and
			 Burrillville;
		Whereas the Blackstone Valley Tourism Council was the
			 first destination in the world to receive the United Nations World Tourism
			 Organization’s Ulysses Prize for innovative contributions to tourism policy,
			 tourism sustainable planning, environment protection, and new
			 technologies;
		Whereas in 2008, the World Travel and Tourism Council,
			 recognized the Blackstone Valley Tourism Council with their Tourism for
			 Tomorrow Destination Award, one of the most prestigious sustainable tourism
			 development awards in the world;
		Whereas the Blackstone Valley Tourism Council seeks to
			 create a unique sense of place through social, economic, and physical
			 development for Blackstone Valley residents, and in turn, create a destination
			 for visitors;
		Whereas the Blackstone Valley is uniquely equipped to tell
			 the story of colonization, religious freedom, industrialization, immigration,
			 the gilded age, pollution, poverty, urban decay, and of rebirth and sustainable
			 redevelopment;
		Whereas the Blackstone Valley Tourism Council works
			 closely with public and private partnerships, works as an interpreter and
			 educator of the history and ecology of the Blackstone River, and works closely
			 on community development projects with cities and towns;
		Whereas the Blackstone River Valley has significant
			 importance to the United States and the State of Rhode Island in that the
			 region because it is the actual birthplace of the American Industrial
			 Revolution that began in 1790 in Pawtucket, Rhode Island, when Samuel Slater
			 began textile manufacturing in Pawtucket in a wooden mill on the banks of the
			 Blackstone River; and
		Whereas the Blackstone Valley Tourism Council operates on
			 the philosophy of taking a positive leadership role in initiating exciting,
			 innovative, and inventive tourism development products, projects, and programs:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends the Blackstone Valley Tourism
			 Council for its tireless work to tell the story of the Blackstone Valley and
			 develop the region’s economy; and
			(2)honors the Blackstone Valley Tourism
			 Council for celebrating its 25th anniversary.
			
